Quillian, Presiding Judge.
On certiorari, MARTA v. Dendy, 250 Ga. 538 (299 SE2d 876), the Supreme Court has reversed that portion of our decision in Dendy v. MARTA, 163 Ga. App. 213 (293 SE2d 372), reversing the judgment of the trial court. Accordingly, in conformity with the mandate of the Supreme Court, the judgment of that court is made our judgment and the judgment of the trial court is affirmed.

Judgment affirmed.


Shulman, C.J., Deen, P.J., McMurray, P.J., Banke, Birdsong, Carley, Sognier and Pope, JJ., concur.